In a consolidated action for specific performance of contracts for the sale of two parcels of real property, the defendants appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Kings County (M. Garson, J.) dated February 11, 2004, as denied their claim for a credit of $42,518.10 which was awarded to the plaintiff Bertram Cohen, inter alia, for unpaid real estate taxes.
Ordered that the appeal is dismissed, with costs, for failure to perfect the same in accordance with the CPLR and the rules of this Court (see CPLR 5528 [a]; 22 NYCRR 670.10-b [c]).
“An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal” (Patel v Patel, 270 AD2d 241, 241 [2000]; see Lucadamo v Bridge To Life, Inc. 12 AD3d 422 [2004]; Svoboda v Svoboda, 275 AD2d 742 [2000]). The defendants failed to provide this Court with an appendix containing copies of the transcripts which are necessary to review the order and judgment appealed from. Schmidt, J.P., Cozier, Rivera and Fisher, JJ., concur.